ORDER
This matter came before the Court on the Joint Petition for Suspension of Respondent by Consent for Sixty Days submitted by the Attorney Grievance Commission of Maryland, petitioner, and Lisa Renee Hodges, respondent. The Court having considered the petition, it is this 14th day of April, 1998,
ORDERED, by the Court of Appeals of Maryland, that the respondent, Lisa Renee Hodges, be, and she is hereby, suspended from the practice of law in the State of Maryland for a period of sixty (60) days, commencing on June 1, 1998, for her violation of Rules 1.1, 1.2, 1.3, 1.4, 3.2, 8.1 and 8.4(c) of the Maryland Rules of Professional Conduct; and it is further
ORDERED that a judgment for costs be, and it is hereby entered against the respondent in favor of the Attorney Grievance Commission of Maryland in the amount of $1,086.00. It is further
ORDERED that the respondent shall pay the costs in full prior to her reinstatement, and it is further
ORDERED that the Clerk of this Court shall strike the name of Lisa Renee Hodges from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Md. Rule 16-713.